UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 15, 2010 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 1-5865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut 06074 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (860) 644-1551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)In the current fiscal quarter, Gerber Scientific, Inc. (the “Company”) reorganized its finance department.In connection with the reorganization, on January 15, 2010, John J. Krawczynski provided the Company with notice of his resignation from his positions as Vice President, Chief Accounting Officer and Corporate Controller of the Company effective as of January 29, 2010.In the foregoing positions, Mr. Krawczynski has served as the Company’s principal accounting officer. (c)On January 20, 2010, in connection with the reorganization of the Company’s finance department, Michael R. Elia was appointed to the position of principal accounting officer of the Company effective as of January 29, 2010 upon Mr.
